PD-0213-1
         FILED IN                                                       COtfJRT OF CRIMINAL APPEAL
COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXA
                                                                        ransmitted 7/28/2015 8:52:16 Al
        July 28, 2015
                                                                         (Accented 7/28/2015 9:23:28 Af
                                                                                         ABEL ACOST,
   ABELACOSTA, CLERK               No. PD-0213-15
                                                                                               CLER


 THOMAS LEON BYRD                           §         IN THE COURT O
                                            §
                                                      CRIMINAL APPEA


 THE STATE OF TEXAS                                   OF TEXAS


       APPELLANT'S MOTION FOR LEAVE TO FILE REPLY BRIEF


        COMES NOW Thomas Leon Byrd, Appellant in the above-styled and

 numbered cause, and makes and files this Motion for Leave to File a Reply Brief in

 the above cause, and in support thereof shows the Court as follows:

                                           I.


        The Court granted review in this appeal on May 20, 2015 but denied

 Appellant's request for oral argument. The Appellant's brief was filed on June 19,

 2015. The State's brief was filed on July 20, 2015. The case is set for submission

 on August 5, 2015. Appellant requests leave to file an Appellant's reply brief

 responding to a key assertion made in the State's brief.

                                           II.


        Appellant requests leave because, without being permitted to file a reply brief,

 Appellant has no other avenue available to respond to the disputed assertion made

 in the State's brief. As explained in the reply brief submitted contemporaneously

 with this motion, Appellant contends that the State's disputed assertion is simply

 incorrect.
                                         III.


      Appellant is tendering the proposed Appellant's Reply Brief to the Court

contemporaneously with this motion.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests that the

Court grant leave to file the Appellant's Reply Brief and such other and further relief

to which he may show himselfjustly entitled.

                                                Respectfully submitted,

                                                  Isi Alan Bennett
                                                E. Alan Bennett
                                                Counsel for Appellant
                                                SBOT #02140700


                                                Sheehy, Lovelace & Mayfield, P.C.
                                                510 N. Valley Mills Dr., Ste. 500
                                                Waco,TX 76710
                                                Telephone: (254)772-8022
                                                Fax:       (254) 772-9297
                                                Email:     abennett@slmpc.com

                               Certificate of Service


      The undersigned hereby certifies that a true and correct copy ofthis document

has been served by email on July 28, 2015 to: (1) counsel for the State, Sterling

Harmon, sterling.harmon@co.mclennan.tx.us; and (2) the State Prosecuting

Attorney, Lisa McMinn, Lisa.McMinn@SPA.texas.gov.

                                                  Isi Alan Bennett
                                                E. Alan Bennett